EXHIBIT 10.1 

 

AGREEMENT TO SETTLE DEBT

 

For and in consideration of mutual benefits, detriments and the considerations
contained herein, the adequacy of which is hereby acknowledged as full, complete
and valuable consideration, the parties, International Hedge Group, Inc., (IHG)
and Blackstar Enterprise Group, Inc., (BEGI), agree as follows:

 

1. Compromise and Settlement. IHG hereby agrees to compromise and settle the
Principal Amount under the verbal working capital loan agreement of BEGI, a
Delaware corporation, as of November 2016, in the amount of $400,000.00, by
assignment, without recourse, of the MeshWorks Media Corp. Promissory Notes
attached hereto together with all collateral agreements, as of the date written
below and upon receipt and delivery of this Agreement, duly executed, and
delivery of a promissory note for the difference from IHG to BEGI in the amount
of $ 145,000.00 for BEGI return of principle of $100,000 and all of the accrued
interest to date under the MeshWorks Media Corp. notes, payable in 12 month with
interest of 1% per quarter on the last day of each quarter until paid..

 

2.       Release. IHG hereby releases, discharges, and hold harmless BEGI, Inc.
(as well as its respective officers, directors, shareholders, managers,
subsidiaries, members, partners, owners, principals, affiliates, divisions,
subsidiaries, parents, contractors, attorneys, predecessors, successors,
assigns, insurers, associates, agents, representatives, employers, and
employees) from all actions, claims, damages, and liabilities (of any kind or
nature, without regard to amount, known or unknown, accrued or unaccrued)
arising from or relating to working capital loan in the amount of $ 400,000.00
from IHG to BEGI, referenced herein or the any other matters whatsoever in which
liability may be asserted for any claim or cause of action except as performance
is required as set forth in this Agreement.

3.       No Release for Breach of This Agreement. Nothing contained herein shall
release any party hereto from any claims arising from or relating to a breach of
this Agreement.

4. Consideration: The assignment is full and complete payment and consideration
for the note to IHG referenced hereinabove, and this agreement shall be deemed
self executing, and complete and fully performed by BEGI..

5.       Releases Valid Even if Additional or Different Facts. The Parties
acknowledge they may discover facts which are additional to or different from
those which they now know or believe to be true regarding the subject matter of
this Agreement. Nonetheless, except as otherwise provided herein, it is the
Parties' intent to fully and finally compromise and settle all claims which
exist between them arising from or relating to the Promissory Note referenced
herein or any other matter whatsoever, asserted or unasserted. To effectuate
that intention, the release given herein shall remain a full and complete
release, of any and all claims or causes of action, asserted or not,
notwithstanding discovery of any additional or different facts, at any time
hereafter.

6.       Headings. The headings contained in this Agreement are for convenience
and reference purposes only, and shall not in any way be construed as effecting
the meaning or interpretation of the text of this Agreement.

7.       Opportunity to Consult With Legal Counsel. The Parties acknowledge they
have had a full and fair opportunity to consult with legal counsel of their own
choosing throughout all negotiations which preceded the execution of this
Agreement, and in connection with their execution of this Agreement.

8.       Modified Only in Writing. This Agreement may only be modified by
express written agreement of the Parties.

9.       Severability. Every provision of this Agreement is intended to be
severable. Accordingly, should any provision be declared illegal, invalid, or
otherwise unenforceable by a court of competent jurisdiction, such illegality,
invalidity, or unenforceability shall not effect the remaining provisions, which
shall remain fully valid, binding, and enforceable.

 

 

 



10.       No Drafting Party. No party shall be deemed the "drafting party" of
this Agreement. Consequently, this Agreement shall be construed as a whole,
according to its fair meaning and intent, and not strictly for or against any
party hereto.

11.       Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

12.       Binding Agreement/Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Parties, as well as their
respective successors, representatives, and assigns.

13.       Authority/Capacity/Entities. Each person signing this Agreement
represents and warrants that he or she has complete authority and legal capacity
to enter into this Agreement.

 

 

Date: September 27, 2017

 

International Hedge Group, Inc.

 

By: /s/ John Noble Harris

________________________________

 

Officer: Pres / CEO

_____________________________

 

Blackstar Enterprise Group, Inc.

 

By: /s/ Joseph E. Kurczodyna

_________________________________

 

Officer: CFO

______________________________